DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 4-5, and 7-9 are amended.
Claim 6 is canceled.
Claims 11-12 are new.
Claims 1-5 and 7-12 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koletsky (US 3182498) in view of Leibert (US 3779455) and in further view of Bengoechea (US 20110126617 A1).
In claim 1, Koletsky discloses an apparatus (Fig. 1), configured to measure a takeoff distance (Column 5 Lines 20-30 “takeoff distance”) of an aircraft (Column 1 Lines 1-20 “aircraft”), the apparatus comprising: a wheel rotation sensor (Column 3 Lines 55-65 “Wheel revolution sensor”): and a computing device (Fig. 1 comparator unit), wherein the wheel rotation sensor measures wheel rotations (Column 3 Lines 55-65), generates a wheel rotation signal (Column 3 Lines 55-65 examiner considers the voltage pulse to be said signal) and transmits the wheel rotation signal to the computing device (See Fig. 2), wherein the computing device starts counting wheel rotations from the wheel rotation signal when the wheel rotation signal increases from zero (Column 6 and 7, Examiner notes that the voltage signal used to count rotations increases as the wheel rotation increases and is considered to be effectively zero when no rotation has occurred), and wherein the computing device computes a takeoff roll distance of the aircraft from the rotation count and an aircraft wheel diameter (Column 3 Lines 20-30, see a-d, claim 1, and Column 4 Lines 69-75 examiner notes that the wheel diameter is used in the determination of the wheel rotation).
Koletsky does not explicitly disclose wherein the computing device stops counting the wheel rotations and store a rotation count when the wheel rotation signal decreases, wherein the computing device stores and displays the computed takeoff roll distance to an operator and wherein the computing device computes a calibrated takeoff performance chart or table for the aircraft from an existing takeoff performance chart, table, or formula and the computed takeoff roll distance and display the calibrated takeoff performance chart or table to the operator; wherein the wheel rotation sensor detects a light beam reflection from a reflective target that is mounted on a tire of the aircraft.
However Koletsky does teach using takeoff performance charts (Column 4 Lines 40-70) and calibrating for different adjustments such as wheel diameters, and for lift-induced variations in rolling (Column 4 Lines 69-75).
Leibert teaches wherein the computing device stops counting the wheel rotations and store a rotation count when the wheel rotation signal decreases (Column 4 Lines 49-63 “stopping the count”, Column 1 Lines 5-9 “store”), wherein the computing device stores and displays the computed takeoff roll distance to an operator (Column 1 Lines 5-9 “store” Fig. 1, 22).
Bengoechea teaches wherein the wheel rotation sensor detects a light beam (Fig. 3, 11) reflection from a reflective target (Fig. 3, 21) that is mounted on a tire (Fig. 3, 20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to the computing device computes a calibrated takeoff performance chart or table for the aircraft from an existing takeoff performance chart, table, or formula and the computed takeoff roll distance and display the calibrated takeoff performance chart or table to the operator based on the teachings of Koletsky in order to permit application of the system to all types of air-craft, without the need for matched units (Column 4 Lines 69-70) thus leading to a more adaptable system. Further it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the computing device stops counting the wheel rotations and store a rotation count when the wheel rotation signal decreases, wherein the computing device stores and displays the computed takeoff roll distance to an operator as taught by Leibert in order to let the pilot view the information (Column 3 Lines 59-65) thus leading to a better system. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the wheel rotation sensor detects a light beam reflection from a reflective target that is mounted on a tire of the aircraft as taught by Bengoechea for the benefits of an improved signal to noise ratio (Bengoechea Par. 40) thus leading to an improved system. 

In claim 9, Koletsky discloses a method for measuring a takeoff distance (Column 5 Lines 20-30 “takeoff distance”) of an aircraft (Column 1 Lines 1-20 “aircraft”), the method comprising: starting a wheel rotation count when a wheel speed of the aircraft increases from zero (Column 3 Lines 55-65, Column 6 and 7, Examiner notes that the voltage signal used to count rotations increases as the wheel rotation increases and is considered to be effectively zero when no rotation has occurred); computing a computed takeoff roll distance of the aircraft from a wheel diameter of the aircraft and the wheel rotation count on a computing device (Column 3 Lines 20-30, see a-d, claim 1, and Column 4 Lines 69-75 examiner notes that the wheel diameter is used in the determination of the wheel rotation).
Koletsky does not explicitly disclose stopping the wheel rotation count when the wheel speed decreases; and, storing the computed takeoff roll distance to an operator and computing a calibrated takeoff performance chart or table from an existing takeoff performance chart, table, or formula and the computed takeoff roll distance and display the calibrated takeoff performance chart or table to the operator.
However Koletsky does teach using takeoff performance charts (Column 4 Lines 40-70) and calibrating for different adjustments such as wheel diameters, and for lift-induced variations in rolling (Column 4 Lines 69-75).
Leibert teaches wherein stopping the wheel rotation count when the wheel speed decreases (Column 4 Lines 49-63 “stopping the count”, Column 1 Lines 5-9 “store”), wherein the computing device is configured to store and display the computed takeoff roll distance to an operator (Column 1 Lines 5-9 “store” Fig. 1, 22).
Bengoechea teaches wherein the wheel rotation sensor detects a light beam (Fig. 3, 11) reflection from a reflective target (Fig. 3, 21) that is mounted on a tire (Fig. 3, 20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to the computing device is configured to compute a calibrated takeoff performance chart or table from an existing takeoff performance chart, table, or formula and the computed takeoff roll distance and display the calibrated takeoff performance chart or table to the operator based on the teachings of Koletsky in order to permit application of the system to all types of air-craft, without the need for matched units (Column 4 Lines 69-70) thus leading to a more adaptable system. Further it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have stopping the wheel rotation count when the wheel speed decreases, wherein the computing device is configured to store and display the computed takeoff roll distance to an operatoras taught by Leibert in order to let the pilot view the information (Column 3 Lines 59-65) thus leading to a better method. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the wheel rotation sensor detects a light beam reflection from a reflective target that is mounted on a tire of the aircraft as taught by Bengoechea for the benefits of an improved signal to noise ratio (Bengoechea Par. 40) thus leading to an improved system.

In claim 10, Koletsky further discloses reducing the wheel rotation count by a predetermined number that is a function of a rotating mass of the wheel (Column 2 Lines 10-26 and Column 11 Lines 40-65 examiner considers weight to be a function of mass).

In claim 11, Koletsky further discloses tire rotates in a plane that is parallel to longitudinal axis of the aircraft (Column 3 Lines 40-50 “landing gear”).
Koletsky does not explicitly disclose wherein the reflective target mounted on the tire.
Bengoechea teaches wherein the reflective target mounted on the tire (Fig. 3, Par. 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the reflective target mounted on the tire as taught by Bengoechea for the benefits of an improved signal to noise ratio (Bengoechea Par. 40) thus leading to an improved system.

In claim 12, Koletsky further discloses tire rotates in a plane that is parallel to longitudinal axis of the aircraft (Column 3 Lines 40-50 “landing gear”).
Koletsky does not explicitly disclose wherein the reflective target mounted on the tire.
Bengoechea teaches wherein the reflective target mounted on the tire (Fig. 3, Par. 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the reflective target mounted on the tire as taught by Bengoechea for the benefits of an improved signal to noise ratio (Bengoechea Par. 40) thus leading to an improved system.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koletsky (US 3182498) in view of Leibert (US 3779455) in view of Bengoechea (US 20110126617 A1) and in further view of Metzger (US 20150142388 A1).

In claim 2, Koletsky discloses measures a distance to climb of the aircraft (Column 9 Lines 25-35, 55-75) from a start location (Column 9 Lines 25-45) and altitude where the wheel rotation signal is zero to a second location where a target altitude is reached (Column 9 Lines 55-75).
Koletsky does not explicitly disclose a GPS receiver that measures a distance to climb of the aircraft from a start location and altitude where the wheel rotation signal is zero to a second location where a target altitude is reached.
Metzger teaches a GPS (Par. 21 “GPS”) receiver that measures a distance to climb of the aircraft from a start location where the wheel rotation signal is zero to a second location (Par. 21 and 27). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a GPS receiver configured to measure a distance to climb of the aircraft from a start location and altitude where the wheel rotation signal is zero to a second location where a target altitude is reached based on the teachings of Metzger in order to more accuarltly postion the aircraft based on wheel locations and gps location (Metzger Par. 27) thus leading to a more accurate system. 

In claim 3 Koletsky further discloses wherein one or more takeoff parameters selected from first runway threshold elevation, second runway threshold elevation, runway heading, runway surface condition, temperature, QNH, wind speed and wind direction, aircraft weight, aircraft contamination, runway condition are enterable into the computing device (Column 1 Lines 44-75).

In claim 4, Koletsky further discloses wherein the computing device is computes a calibrated takeoff roll distance and a calibrated distance to climb for new takeoff parameters (Column 1 Lines 40-75).
Koletsky does not explicitly disclose wherein the takeoff parameters for a takeoff are stored in the computing device together with a measured takeoff roll distance and a measured distance to climb to generate a takeoff database.
However Koletsky does teach using takeoff performance charts (Column 4 Lines 40-70) and calibrating for different adjustments such as wheel diameters, and for lift-induced variations in rolling (Column 4 Lines 69-75). 
Metzger teaches wherein the takeoff parameters for a takeoff are stored in the computing device together with measured takeoff parameters (Par. 36)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the takeoff parameters for a takeoff are storable in the computing device together with a measured takeoff roll distance and a measured distance to climb to generate a takeoff database based on the teachings of Koletsky and Metzger in order to permit application of the system to all types of air-craft, without the need for matched units (Column 4 Lines 69-70) thus leading to a more adaptable system.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koletsky  in view of Leibert in view of Bengoechea in view of Bridges and in further view of Robertson (US 3557347 A).
In claim 5, Koletsky does not explicitly disclose wherein the computing device is electronically moves a takeoff parameter curve in a memory to generate a calibrated takeoff parameter curve so that mean square deviations between the calibrated takeoff parameter curve and measured values for takeoff roll and distance to climb are minimized.
Metzger teaches wherein the takeoff parameters for a takeoff are storable in the computing device together with measured takeoff parameters (Par. 36)
Robertson teaches using root means square to minimize parameters between a desired function and a curve (Column 17 Lines 30-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the computing device is configured to electronically move a takeoff parameter curve in a memory to generate a calibrated takeoff parameter curve so that mean square deviations between the calibrated takeoff parameter curve and measured values for takeoff roll and distance to climb are minimized based on the teachings of Koletsky, Metzger, and Robertson in order to permit application of the system to all types of air-craft, without the need for matched units (Column 4 Lines 69-70) thus leading to a more adaptable system.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koletsky (US 3182498) in view of Leibert (US 3779455) in view of Bengoechea (US 20110126617 A1) and in further view of Bridges (US 3897150).
In claim 7, Koletsky does not explicitly disclose wherein the light beam is a laser beam.
Bridges teaches wherein the light beam is a laser beam (Column 6 Line 53-Column 7 Line 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the light beam is a laser beam based on the teachings of Bridges in order to create more accurate data (Column 4 Lines 25-45) thus leading to a more accurate system.

In claim 8, Koletsky does not explicitly disclose wherein the reflective target is a reflective tape or a tire valve stem cap.
Bridges teaches wherein the reflective target is a reflective tape or a tire valve stem cap (Column 6 Line 53-Column 7 Line 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the reflective target is a reflective tape or a tire valve stem cap based on the teachings of Bridges in order to create more accurate data (Column 4 Lines 25-45) thus leading to a more accurate system.

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered. In regards to applicant’s 101 arguments on pages 6-8, the examiner finds the amended language overcomes the prior rejection as it can now be considered directed to a practical application. In regards to applicant’s 103 arguments, on pages 8-11, the examiner respectfully disagrees. Regarding claim 10, Weight is a function of mass, w=mg. Further regards claims 2-4 Par. 21 of Metzger clear recites that the location sensor 330 can be a GPS. Said GPS can be used to monitor the stopping of the wheels, thus when combined with Koletsky the claim language is considered to be obvious. The rejection of the claims is maintained based on the newly cited art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040249561 A1, Non-intrusive Traffic Monitoring System, Capozzi, Jerry V.  et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2857        


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2857
11/10/2022